CHEZEM, Judge,
dissenting.
I respectfully dissent. Under Indiana law, if an individual holding a license moves from the address where the licensee resided at the time the license was granted to the licensee, the licensee "shall immediately notify the bureau [of motor vehicles] in writing" of the licensee's old and new address and the number of the license held by the licensee. Ind. Code § 9-24-13-4.
Brown's driver's license expired in November of 1986. Accordingly, until December 1, 1986, Brown was "an individual holding a license" under Ind.Code § 9-24-13-4, and thus was required to immediately notify the BMV of any address change.2 On November 22, 1986, Brown was arrested for driving while intoxicated. When arrested, Brown gave a new address, 2228 Lincoln Avenue, rather than his old address, 1500 E. Indiana Street. However, at that time, he failed to notify the BMV of his new address. Thus, like the defendant in Roberts v. State, 182 Ind.App. 430, 395 N.E.2d 802 (1979), overruled on other grounds by State v. Keihn, 542 N.E.2d 963 (Ind.1989), Brown "has himself disabled the Bureau from giving proper notice. He has demonstrated no concern about whether or not the Bureau had his correct address." Roberts, 395 N.E.2d at 803 (emphasis added).
I would apply the Roberts court's reasoning to the present cireumstances and hold that Brown is in no position to complain about lack of notice. To do otherwise rewards Brown for neglecting the legal duty imposed upon him by Ind.Code $ 9-24-13-4, and creates a time-consuming, costly, and quite unnecessary burden upon the BMV. Cf. Holmes v. Randolph, 610 N.E.2d 839, 846 (Ind.1993)(because licensed drivers in Indiana have a duty to notify the BMV of any change in address, the abandoned vehicle department is entitled to assume a notice letter will reach the vehicle owner's actual, current address); see also Collins v. State, 567 N.E.2d 798 (Ind.1991)(affirmed convietion of defendant who claimed he did not receive BMV notice because he was separated from wife at time notice would have been mailed; yet, same defendant did not notify BMV of new address, and was aware of his suspension).
Moreover, because I think the substance of Brown's "mailing of notice" jury instruction was adequately covered by other instructions read by the trial court, I see no error in the refusal of his instruction. See Clemens v. State, 610 N.E.2d 236 (Ind.1993), reh. denied. As such, I would affirm the conviction.

. Had the November 22, 1986 incident actually occurred after the November 30, 1986 expiration of Brown's driver's license, I would be more inclined to vote with the majority because at that point Brown would no longer have been an individual holding a license, and thus would have been under no duty to notify the BMV of an address change.